SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1033
CA 15-00269
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


TYLER BULLUCK, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

MARYANNE E. FIELDS, DEFENDANT-APPELLANT.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN J. KROGMAN DAUM
OF COUNSEL), FOR DEFENDANT-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered November 21, 2014. The order
denied the motion of defendant for summary judgment dismissing the
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this action seeking damages for
injuries he sustained in a fire at defendant’s residence. Plaintiff
alleges that his injuries were caused by the negligence of defendant
in failing to maintain functional, properly placed smoke detectors and
in maintaining faulty electrical wiring.

     Supreme Court properly denied defendant’s motion for summary
judgment dismissing the complaint. Even assuming, arguendo, that
defendant met her initial burden of establishing that she had
installed smoke detectors in the residence (see Verizon N.Y., Inc. v
Garvin, 13 NY3d 851, 852; see generally CPLR 3212 [b]; Zuckerman v
City of New York, 49 NY2d 557, 562), we conclude that there are
triable issues of fact whether those smoke detectors were functioning
properly on the night of the fire (see Pierre-Louis v DeLonghi Am.,
Inc., 66 AD3d 857, 858; see generally McKnight v Coppola, 113 AD3d
1087, 1087-1088), and whether “a properly positioned smoke detector
would have given adequate warning of fire” to plaintiff (Lein v
Czaplinski, 106 AD2d 723, 725). We further conclude that there are
triable issues of fact whether the alleged failure of the smoke
detectors to function properly caused or contributed to plaintiff’s
injuries (see Hanes v Narracci, 113 AD3d 1125, 1126; see also Foreman
v Coyne Textile Servs. of Buffalo, 284 AD2d 912, 912), and whether the
fire was the result of defendant’s negligence in maintaining a
dangerous condition at her residence, i.e., faulty electrical wiring
                                 -2-                          1033
                                                         CA 15-00269

in the room where the fire originated (see generally New York Mun.
Ins. Reciprocal v Casella Constr., Inc., 105 AD3d 1440, 1441).
Finally, the court properly declined to consider contentions raised by
defendant for the first time in her reply papers (see Jackson v
Vatter, 121 AD3d 1588, 1589).




Entered:   October 9, 2015                      Frances E. Cafarell
                                                Clerk of the Court